Citation Nr: 0904189	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-33 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel






INTRODUCTION

The veteran had active duty service from June 1975 to July 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue on appeal was originally before the Board in 
January 2008 when it was remanded for a Travel Board hearing.  
In so doing, the Board overlooked an October 17, 2007, VA 119 
(Report of Contact) that indicated the appellant had informed 
the RO that he did not want a Travel Board hearing, and that 
the request had been a mistake by his representative.  The 
Board sincerely regrets this oversight.  The hearing request 
was withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  

REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.

On his application for compensation which was received in 
July 2006, the appellant indicated that he had applied for 
Social Security disability benefits.  In his substantive 
appeal which was received in October 2007, the appellant 
reported that he was in receipt of Social Security benefits 
based on mental illness from 1982 to 1990.  Records from the 
Social Security Administration have not been associated with 
the claims file.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where there has been a 
determination with regard to Social Security Administration 
(SSA) benefits, the records concerning that decision must be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In January 2008, the appellant submitted private medical 
records dated from June 1978 to June 1981 directly to the 
Board.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has invalidated the regulations 
which empowered the Board to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the veteran or his representative.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  No waiver is associated with 
the claims file.  Under the circumstances, the case must be 
returned to the RO/AMC for preliminary review and preparation 
of a supplemental statement of the case that considers the 
new evidence if the benefit sought is not granted on the 
record.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the 
Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as decisions rendered by 
the SSA and the medical records relied 
upon concerning that claim.  Any negative 
response should be included in the claims 
file.  

2.  After completing any additional 
necessary development, the issue of 
whether new and material evidence has 
been received to reopen the claim of 
entitlement to service connection for a 
psychiatric disorder should be 
readjudicated.  If the decision remains 
adverse to the veteran, then he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case which includes a discussion of all 
evidence received since the October 2007 
statement of the case and be afforded an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


